—Order of disposition, Family Court, Bronx County (Gayle Roberts, J.), entered on or about August 8, 1997, which, upon appellant’s admission that he committed an act which, if committed by an adult, would constitute the crime of attempted criminal possession of a weapon in the fourth degree, adjudicated him a juvenile delinquent and placed him with the Division for Youth for a period of 12 months, unanimously affirmed, without costs.
Appellant’s suppression motion was properly denied. The po*203lice received detailed information about a gang-related shooting that was expected to occur imminently at a specified location. This information was substantially corroborated by the officers’ observations at the location where the gang was reportedly assembling. These observations included the presence of a large group of youths, along with a specific vehicle described in the radio transmission. When a police helicopter shined a spotlight on the group of youths, appellant immediately began to walk away, repeatedly adjusting something in his waistband. The totality of circumstances including the waistband adjustment, commonly known to be a sign of the presence of a weapon, provided reasonable suspicion for the ensuing pat-down (see, People v Benjamin, 51 NY2d 267; People v Giles, 223 AD2d 39, lv denied 89 NY2d 864). Concur — Milonas, J. P,, Ellerin, Wallach, Williams and Mazzarelli, JJ.